Citation Nr: 0109515	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-22 290	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for back disability.

3.  Entitlement to an effective date earlier than March 23, 
1989, for the grant of service connection for organic brain 
syndrome (OBS).

4.  Entitlement to an increased evaluation for OBS, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty service from January 1968  
to January 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issues of entitlement to service connection for hearing 
loss and back disability, as well as for an increased 
evaluation for OBS, will be addressed in the remand portion 
of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal of the issue of 
entitlement to an effective date earlier than March 23, 1989, 
for the grant of service connection for OBS has been 
obtained.

2.  Service connection for psychiatric disability was denied 
by an unappealed rating decision in January 1971.

3.  The veteran filed an application to reopen in May 1985; 
he did not respond to a June 1985 letter informing him of the 
requirement that he submit additional evidence if he desired 
to reopen his claim.

4.  A claim for entitlement to service connection for OBS was 
not received prior to March 23, 1989.

5.  An August 1998 Board decision granted entitlement to 
service connection for OBS; later in August 1998, the RO 
assigned a 10 percent evaluation, effective March 23, 1989, 
the date of receipt of the veteran's claim for service 
connection for that disorder.


CONCLUSION OF LAW

The claim for an effective date prior to March 23, 1989, for 
a grant of service connection for OBS is legally 
insufficient.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for OBS should 
be effective the day following service discharge because he 
has had OBS since service and he filed a claim for disability 
benefits within a year of service discharge.  Service medical 
records dated in September 1969, but not associated with the 
file until more than 20 years later, indicate that the 
veteran had been in an automobile accident and that he was 
quite slow mentally, stuttering, and having periods of 
amnesia; the diagnosis was post concussion syndrome.  A March 
1989 VA hospitalization report contains a final diagnosis of 
cognitive deficits secondary to brain damage-1969 automobile 
accident.

A claim for entitlement to service connection for a nervous 
condition was received by VA in October 1970.  A January 1971 
unappealed rating decision denied entitlement to service 
connection for psychiatric disability because the records on 
file, including a December 1970 VA neuropsychiatric 
evaluation, did not show an acquired psychiatric disability.  
The veteran filed an application to reopen his claim for 
service connection for psychiatric disability, to include 
post-traumatic stress disorder (PTSD), in May 1985; he did 
not respond to a June 1985 RO letter informing him that the 
evidence submitted was insufficient to establish his claim 
and that he needed to submit evidence that he had PTSD which 
was causally related to service.  

A claim for service connection for OBS was received from the 
veteran on March 23, 1989.  The Board concluded in an August 
1998 decision that service connection was warranted for OBS.  
In a September 1998 rating decision, the RO assigned a 10 
percent evaluation for OBS, effective March 23, 1989, the day 
the claim was received by VA.

Although the veteran filed a claim for entitlement to service 
connection for psychiatric disability within a year of 
service discharge, he did not mention OBS in the claim; and 
the claim, which was denied by rating decision dated in 
January 1971, was not timely appealed.  The veteran's claim 
for entitlement to service connection for OBS was not 
received by VA until March 23, 1989.  In a case where a claim 
for direct service connection is received more than one year 
after service discharge, the effective date for a grant of 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

Accordingly, the effective date of the veteran's award of 
service connection for OBS is the date of receipt of the 
claim, March 23, 1989.  The Board finds that veteran did not 
submit any communication expressing an intent to apply for 
service connection for OBS until March 23, 1989.  This is the 
earliest communication received by VA from the veteran 
expressing an intent to apply for service connection for OBS.  
Accordingly, March 23, 1989, date of receipt of the original 
claim, shall be the effective date of award of service 
connection for OBS.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12 (b) (6) ("failure to state a 
claim upon which relief can be granted"). See Sabonis v. 
Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to an effective date earlier than March 23, 1989, 
for the grant of service connection for OBS is denied.


REMAND

During the pendency of the veteran's appeal but after the 
claims folders were forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's case.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Service medical records for September 1969 reveal that the 
veteran's complaints after being in an automobile accident 
included some back pain on the left; no back disability was 
diagnosed.  Although there is postservice medical evidence of 
hearing loss and back disability, the Board notes that there 
is no physician's opinion on file on the etiology of the 
veteran's current hearing loss and back disability, to 
include whether either is causally related to service.  With 
respect to the claim for an increased evaluation for OBS, the 
Board notes that the record is unclear as to how much of the 
veteran's psychiatric symptomatology is due to his service-
connected OBS and how much is due to nonservice-connected 
disability.  Although a March 1989 cranial CT appeared to 
show some abnormality, an August 1996 MRI of the head was 
considered essentially normal.  Additionally, the veteran has 
not been given any recent VA neurological or psychiatric 
evaluation for rating purposes.

The Board notes that the issue of entitlement to a permanent 
and total disability rating for pension purposes has been 
raised by the evidence of record and that the issue of 
entitlement to service connection for tinnitus has been 
raised by the February 2001 statement submitted on the 
veteran's behalf.

Based on the above, the Board finds that additional 
development is required in this case.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to any pending claim.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
current back disability.  The claims 
folders, including a copy of this 
REMAND, must be made available to 
the examiner for study, and the 
examination report must reflect that 
the claims folders were reviewed.  
Any necessary tests or studies 
should be conducted, and all 
findings should be reported in 
detail.  After review of all of the 
material in the claims files, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present back disability is 
etiologically related to service.  
The rationale for the opinion should 
also be provided.

4.  The veteran should be provided 
an examination by a physician with 
appropriate expertise to determine 
his current hearing status and the 
etiology of any hearing loss and 
tinnitus.  The claims folders, 
including a copy of this REMAND, 
must be made available to the 
examiner for study, and the 
examination report must reflect that 
the claims folders were reviewed.  
Any necessary tests or studies 
should be conducted, and all 
findings should be reported in 
detail.  After review of all of the 
material in the claims files, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present hearing loss and tinnitus 
are etiologically related to 
service.  The rationale for the 
opinion should also be provided.

5.  The RO should also arrange for a 
VA examination of the veteran by a 
physician(s) with appropriate 
expertise to determine the current 
extent of impairment due to the 
veteran's service-connected OBS.  
The claims folders, including a copy 
of this REMAND, must be made 
available to the examiner(s) for 
study, and the examination report 
must reflect that the claims folders 
were reviewed.  Any necessary tests 
or studies should be conducted, and 
all findings should be reported in 
detail.  The examiner(s) should be 
informed of the applicable criteria 
for evaluating OBS and should be 
requested to identify all current 
manifestations of the disability and 
to specifically address the 
applicable criteria in the 
examination report.  The examiner(s) 
should also provide an opinion 
concerning the impact of the OBS on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should be provided.

6.  The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA, to include 
any additional examinations, and 
should then readjudicate the issues 
on appeal.  The RO should also 
adjudicate the raised issues of 
entitlement to service connection 
for tinnitus and entitlement to a 
permanent and total disability 
rating for pension purposes, if it 
has not been rendered moot.

7.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, he and 
his representative should be 
provided a supplemental statement of 
the case on all issues in appellate 
status and afforded an appropriate 
opportunity to respond.  The veteran 
should also be informed of the 
requirements to perfect an appeal 
with respect to any new issue 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



